In a suit praying for the cancellation of tax sale certificates held by the city for unpaid city taxes, upon grounds of alleged illegality in the assessments upon which the tax certificates are predicated, the court on final hearing dismissed the bill of complaint and an appeal was taken by the complainant.
Even if the allegations of illegality of the tax sale certificates held by the city may be regarded as duly sustained by the law and the evidence, yet it is apparent that the complainant, appellant here, has not paid the taxes that may be legally due upon the property covered by the alleged invalid certificates, and as the complainant has not offered to do, but should do equity before he can invoke the aid of equity for the relief he seeks, it is considered, ordered and decreed that the decree herein be reversed pro forma and the cause remanded with directions to permit the parties by stipulation or other proper procedure to determine the amount of taxes that could legally have been assessed against the property and have not been paid, and that upon proof of the payment of such taxes the proper certificates shall be ordered cancelled; and if the taxes are not paid the bill of complaint shall be dismissed. The costs of this appeal will be taxed equally against the appellant and appellee city.
It is so ordered.
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J. Concur.
  BROWN, C. J. AND ELLIS, J. Concur in the opinion. *Page 316